 



Exhibit 10(j)

SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

     THIS AGREEMENT is made this                      day
of                    , by and between Sandy Spring Bank, a Maryland corporation
with its main office in Olney, Maryland (the “Bank”), and (the “Executive”).

INTRODUCTION

     To encourage the Executive to remain a senior officer of the Bank, the Bank
is willing to provide salary continuation benefits to the Executive. The Bank
will pay the benefits from its general assets.

AGREEMENT

     The Executive and the Bank agree as follows:

Article 1
Definitions

     1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:



       1.1.1 “Accrued Benefit” means the amount of liability for benefits to be
paid under this Agreement recorded on the books of the Bank in accordance with
Generally Accepted Accounting Principles and without reduction for any income
tax benefit related thereto.



       1.1.2 “Benefit Percentage” means 65%.



       1.1.3 “Change in Control” means the earliest of:



  a.   The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Sandy Spring
Bancorp, Inc. (“Bancorp”) or the Bank) of beneficial ownership, as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, of more than
25% of the outstanding capital stock of Bancorp or the Bank entitled to vote for
the election of directors (“Voting Stock”);     b.   The commencement by any
entity, person, or group (other than Bancorp or the Bank, a subsidiary of
Bancorp or the Bank, or a tax-qualified retirement plan sponsored by Bancorp or
the Bank) of

1



--------------------------------------------------------------------------------



 





      a tender offer or an exchange offer for more than 20% of the outstanding
Voting Stock of Bancorp or the Bank;     c.   The effective time of (i) a merger
or consolidation of Bancorp or the Bank with one or more other corporations as a
result of which the holders of the outstanding Voting Stock of Bancorp or the
Bank immediately prior to such merger exercise voting control over less than 80%
of the Voting Stock of the surviving or resulting corporation, or (ii) a
transfer of substantially all of the property of Bancorp or the Bank other than
to an entity of which Bancorp or the Bank owns at least 80% of the Voting Stock;
    d.   Upon the acquisition by any entity, person, or group of the control of
the election of a majority of the Bank’s or Bancorp’s directors;     e.   At
such time that, during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Bancorp or the Bank (the
“Continuing Directors”) cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director.



       1.1.4 “Code” means the Internal Revenue Code of 1986, as amended.
References to a Code section shall be deemed to be to that section as it now
exists and to any successor provisions.          1.1.5 “Disability” means a
physical or mental infirmity that impairs the Executive’s ability to
substantially perform the Executive’s duties under this Agreement and that
results in the Executive’s becoming eligible for long-term disability benefits
under a long-term disability plan maintained for Bank employees (or, if the Bank
has no such plan in effect, that impairs the Executive’s ability to
substantially perform job duties for a period of one-hundred and eighty
consecutive days). The Board of Directors of the Bank shall determine whether or
not the Executive is and continues to be permanently disabled for purposes of
this Agreement in good faith, based upon competent medical advice and other
factors that it reasonably believes to be relevant. As a condition to any
benefits, the Bank may require the Executive to submit to such physical or
mental evaluations and tests as the Bank’s Board of Directors deems appropriate.
         1.1.6 “Early Retirement Date” means the date on which the Executive has
both (a) attained age sixty and (b) completed ten Years of Service.    
     1.1.7 “Effective Date” means the date of the Agreement as set forth in
paragraph one of this Agreement.

2



--------------------------------------------------------------------------------



 





       1.1.8 “Final Average Pay” means the Executive’s three-year average cash
compensation, determined by adding (a) the total base salary paid to the
Executive for the thirty-six months preceding the date of termination (or other
date specified in this Agreement) divided by three, and (b) one-third of the
total cash bonuses (including, without limitation, bonuses awarded under the
Bank’s Stakeholders Program and similar programs) awarded to the Executive
during the three calendar years preceding the date of termination (or other date
specified in this Agreement). Final Average Pay shall not be reduced for any pay
reduction contributions (x) to cash or deferred arrangements under
Section 401(k) of the Code, (y) to a cafeteria plan under Section 125 of the
Code, or (z) to a nonqualified deferred compensation plan. Final Average Pay
shall not be increased by any reimbursed expenses, credits, or benefits under
any plan of deferred compensation to which the Bank contributes, or any
additional cash compensation or compensation payable in a form other than cash.
         1.1.9 “Good Reason” means the occurrence of any of the following
without Executive’s express written consent:



  (a)   A material reduction in the Officer’s responsibilities or authority in
connection with the Officer’s employment with Bancorp or the Bank;     (b)  
Assignment to the Officer of duties of a nonexecutive nature or duties for which
the Officer is not reasonably equipped by the Officer’s skills and experience;  
  (c)   A reduction in salary or benefits contrary to the terms of this
Agreement, or, following a Change in Control as defined in Section 1.1.3 of this
Agreement, any reduction in salary or material reduction in benefits below the
amounts to which the Officer was entitled prior to the Change in Control;    
(d)   Termination of incentive and benefit plans, programs, or arrangements, or
reduction of the Officer’s participation to such an extent as to materially
reduce their aggregate value below their aggregate value as of the Effective
Date;     (e)   A requirement that the Officer’s principal business office or
principal place of residence be relocated outside any county in which the Bank
has its main office, its branches, or its deposit taking Automatic Teller
Machines; or the assignment to the Officer of duties that would reasonably
require such a relocation;     (f)   A requirement that the Officer spend more
than thirty normal working days away from any county in which the Bank has its
main office, its branches, or its deposit taking Automatic Teller Machines
during any consecutive twelve-month period; or     (g)   Failure to provide
office facilities, secretarial services, and other administrative services to
Officer which are substantially equivalent to the facilities and services
provided to the Officer on the Effective

3



--------------------------------------------------------------------------------



 





      Date (excluding brief periods during which office facilities may be
temporarily unavailable due to fire, natural disaster, or other calamity).    
(h)   In the event of a Change in Control as defined in Section 1.1.3 of this
Agreement, Officer shall have the right to resign for any reason during the
first sixty (60) days immediately following the first six months after the
closing date of a definitive purchase and assumption agreement (as defined in
such agreement), the execution of which brought about a Change in Control.

     Notwithstanding the foregoing: (i) a reduction or elimination of the
Executive’s benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the type or to the
general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Bank or any company that
controls either of them under a plan or plans in or under which the Executive is
not entitled to participate, and receive benefits, on a fair and
nondiscriminatory basis; and (ii) a requirement that the Executive report to and
be subject to the direction or supervision of a senior officer of the Bank other
than the President and Chief Executive shall not constitute an event of Good
Reason or a material breach of this Agreement. This provision shall not affect
the rights of the Executive to enforce this Agreement.

     A termination with Good Reason means a Termination of Employment by the
Executive by written notice to the Bank, which notice may be immediately
effective, given within ninety days of the event of Good Reason.



       1.1.10 “Insurance Policy” means a single premium life insurance policy
which may be acquired by the Bank, in its sole discretion, as sole owner, on the
life of the Executive in connection with this Agreement.



       1.1.11 “Just Cause” means, as determined in good faith by the Bank’s
Board of Directors, the Executive’s:



  (a)   Personal dishonesty;     (b)   Willful misconduct;     (c)   Breach of
fiduciary duty involving personal profit;     (d)   Intentional failure to
perform duties under this Agreement;     (e)   Other, continuing material
failure to perform duties assigned to the Officer under this Agreement after
reasonable notification (which shall be stated in writing and given at least
fifteen days prior to termination) by the Board of such failure;     (f)  
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order; or

4



--------------------------------------------------------------------------------



 





  (g)   Material breach by the Officer of any provision of this Agreement or an
Employment Agreement to which the Officer and the Bank are parties.



       1.1.12 “Normal Retirement Date” means the date on which the Executive has
both (a) attained age sixty-five and (b) completed ten Years of Service.    
     1.1.13 “Termination of Employment” means the Executive’s ceasing to be
employed by the Bank for any reason whatsoever, voluntary or involuntary, other
than by reason of an approved leave of absence.          1.1.14 “Years of
Service” means the total number of twelve-month periods during which the
Executive is employed on a full-time basis by the Bank prior to and after the
date of this Agreement, inclusive of any approved leaves of absence.

Article 2
Lifetime Benefits

     2.1 Normal Retirement Benefit. If the Executive terminates employment on or
after the Normal Retirement Date for reasons other than death, the Bank shall
pay the Executive the benefit described in this Section 2.1.



       2.1.1. Amount of Benefit. The benefit under this Section 2.1 is
one-twelfth of the Executive’s Final Average Pay multiplied by the Benefit
Percentage, which product is reduced by:



       2.1.1.1 Social Security Benefits. One-half of the amount of monthly
unreduced primary (not family) retirement benefits under the United States
Social Security Act that the Executive would be eligible for if application were
made as of the Executive’s sixty-fifth birthday, assuming that the Executive had
earnings at or above the maximum contribution and benefit base under Section 230
of the United States Social Security Act for the Executive’s working career; and



       2.1.1.2 Bank’s Qualified Pension Plan Benefits. The straight life,
monthly payment, annuity benefit the Executive would be entitled to receive
under the Bank’s qualified pension plan as of the Executive’s Termination of
Employment.



       2.1.1.3 Prior Employer’s Pension Plan Benefits. The straight life,
monthly payment, annuity benefit the Executive would be entitled to receive as
of the Executive’s Termination of Employment because of employment by any and
all other banks or companies prior to the Executive’s full time employment by
the Bank under any and all qualified, defined benefit pension plans maintained
by any and all such other banks or companies.



       2.1.1.4 Bank’s Qualified 401(k) and Profit Sharing Plan. The straight
life,

5



--------------------------------------------------------------------------------



 





  maximum monthly payment, fifteen-year annuity that may be purchased at the
date of Termination from an issuer rated superior by A.M. Best (or, in the
Bank’s discretion, with an equivalent rating from another rating organization of
similar reputation) for cash equal to the value of the Executive’s account at
the date of Termination under the Bank’s Cash and Deferred Profit Sharing Plan
and Trust (or any successor plan) attributable to Bank contributions, including
the earnings thereon.



       2.1.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Termination of Employment and continuing until the later of the Executive’s
death or the payment of one-hundred and seventy-nine additional monthly
payments.

     2.2. Early Retirement Benefit. If the Executive terminates employment on or
after the Early Retirement Date but before the Normal Retirement Date, and for
reasons other than death or Disability, the Bank shall pay to the Executive the
benefit described in this Section 2.2.



       2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the amount
of the Accrued Benefit at the date of such early retirement divided by
one-hundred and eighty.



       2.2.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Executive’s Termination of Employment and continuing until the later of the
Executive’s death or the payment of one-hundred and seventy-nine additional
monthly payments.

     2.3 Disability Benefit. If the Executive’s employment is terminated for
Disability prior to the Normal Retirement Date, the Bank shall pay to the
Executive the benefit described in this Section 2.3.



       2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the amount
of the Accrued Benefit at the date of such early retirement divided by
one-hundred and eighty.



       2.3.2 Payment of Benefit. The Bank shall pay the benefit to the Executive
on the first day of each month commencing with the month following the
Executive’s Termination of Employment and continuing until the later of the
Executive’s death or the payment of one-hundred and seventy-nine additional
months.

     2.4 Change in Control Benefits. If within the period beginning six months
prior to and ending two years after a Change in Control, (a) the Bank shall
terminate the Executive’s employment without Just Cause, or (b) the Executive
shall terminate his employment with Good Reason, the Bank shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.



       2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Normal
Retirement Benefit described in Section 2.1 calculated as if the date of
Termination of

6



--------------------------------------------------------------------------------



 





  Employment were the Executive’s Normal Retirement Date, or, if elected by the
Executive pursuant to Section 2.4.2.1, the Early Retirement Benefit described in
Section 2.4.1 calculated as if the date of Termination of Employment were the
Executive’s Early Retirement Date.



       2.4.2 Payment of Benefits.



       2.4.2.1 Approved Change in Control. If the Change in Control was approved
in advance by a majority of the Continuing Directors, the Bank shall pay the
benefit to the Executive on the first day of each month commencing with the
month following the day on which: (i) the Executive attains age sixty-five, or,
if the Executive so elects in writing within ten days of Termination of
Employment, (ii) the Executive attains age sixty, and, in either case,
continuing until the later of the Executive’s death or the payment of
one-hundred and seventy-nine additional monthly payments.



       2.4.2.2 Unapproved Change in Control. If the Change in Control was not
approved in advance by a majority of the Continuing Directors, the Bank shall
pay the benefit to the Executive on the first day of each month commencing with
the month following the Termination of Employment and continuing until the later
of the Executive’s death or one-hundred and seventy-nine (179) additional
monthly payments.

     2.5. Vested Benefits following Other Terminations. Subject to Section 2.4,
if (i) the Executive voluntarily terminates employment before the Early
Retirement Date for reasons other than Death or Disability, or (ii) the Bank
terminates the Executive’s Employment without Just Cause, the Bank shall pay to
the Executive the benefits described in this section.



       2.5.1 Amount of Benefit. The benefit under this Section 2.5 is the
straight life, maximum monthly payment, fifteen-year annuity beginning on the
first day of the month following the date on which (i) the Executive attains age
sixty-five, or, if the Executive so elects in writing within ten days of
Termination of Employment, (ii) the Executive attains age sixty, that may be
purchased in the two months following the date of Termination from an issuer
rated superior by A.M. Best (or, in the Bank’s discretion, with an equivalent
rating from another rating organization of similar reputation) for cash equal to
the amount of the vested Accrued Benefit at the date of such termination.



       2.5.2 Vested Accrued Benefit. For purposes of this section 2.5, only, the
Accrued Benefit shall vest in accordance with the following schedule:

            Years of   Percentage of Accrued Service   Benefit That Is Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
4
    0 %  
4
    20 %  
5
    25 %  
6
    30 %

7



--------------------------------------------------------------------------------



 

            Years of   Percentage of Accrued Service   Benefit That Is Vested

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
7
    35 %  
8
    40 %  
9
    45 %  
10
    50 %  
11
    60 %  
12
    70 %  
13
    80 %  
14
    90 %  
15
    100 %



       2.5.3 Payment of Benefit. The Bank shall pay the monthly benefit (or
cause such benefit to be paid) to the Executive, or his beneficiary after the
Executive’s death, on the first day of each month commencing with the month
following the month in which the Executive attains (i) age sixty-five, or if
elected by the Executive pursuant to section 2.5.2. (ii) age sixty. The Bank
may, in its sole discretion, purchase such an annuity for or transfer its
ownership rights to the Executive in settlement of this obligation, in which
case all of the Bank’s obligations under this Agreement shall immediately
terminate.

Article 3
Death Benefits

     3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.



       3.1.1 Insurance Policy in Effect. If the Executive dies while the
Insurance Policy is validly in effect, the benefit under Section 3.1 is the
greater of (i) the lifetime benefit that would have been paid to the Executive
under Section 2.1 calculated as if the date of the Executive’s death were the
Normal Retirement Date, or (ii) the straight life, maximum monthly payment,
fifteen-year annuity, for payments beginning the month following the Executive’s
death, that could be purchased from an issuer rated superior by A.M. Best (or,
in the Bank’s discretion, with an equivalent rating from another rating
organization of similar reputation) for cash equal to three times the
Executive’s Final Average Pay.          3.1.2 Insurance Policy Not in Effect. If
the Executive dies while the Insurance Policy is not validly in effect, the
benefit under Section 3.1 is the Accrued Benefit at the date of the Executive’s
death divided by one-hundred and eighty.          3.1.3 Payment of Benefit. The
Bank shall pay the benefit to the Beneficiary on the first day of each month
commencing with the month following the Executive’s death and continuing for
one-hundred and seventy-nine additional months.

Article 4
Beneficiaries

     4.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Bank. The Executive may revoke or
modify the designation at any

8



--------------------------------------------------------------------------------



 



time by filing a new designation. However, designations will only be effective
if signed by the Executive and accepted by the Bank during the Executive’s
lifetime. The Executive’s beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases the Executive, or if the Executive names
a spouse as beneficiary and the marriage is subsequently dissolved. If the
Executive dies without a valid beneficiary designation, all payments shall be
made to the Executive’s surviving spouse, if any, and if none, to the
Executive’s surviving children and to the descendants of any deceased child by
right of representation, and if no children or descendants survive, to the
Executive’s estate.

     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person, or incapable person. The Bank may require proof of incompetency,
minority, or guardianship as it may deem appropriate prior to the distribution
of the benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.

Article 5
Adjustment of Certain Payments and Benefits

     The Bank shall indemnify and hold the Officer harmless from any and all
loss, expense, or liability that the Officer may ever incur under Code § 4999,
or any successor provision, as the result of payments or benefits that the
Officer receives from the Bank or any successor to any of its interests. The
Bank shall have this obligation with respect to any excise taxes (and any
federal, state, and local income taxes on those excise taxes) for which the
Officer is liable under Code § 4999, or any successor provision, pursuant to a
tax return on which the Officer reports such excise tax liability based on a
reasonable analysis (that the Officer need not file with the return) prepared by
the Officer’s legal counsel. This paragraph shall survive termination or
expiration of this Agreement for any reason.

Article 6
General Limitations

     Notwithstanding any provision of this Agreement to the contrary, the Bank
shall not pay any amount of any benefit under this Agreement:

     5.1 Termination for Cause. If the Bank terminates the Executive’s
employment for Just Cause.

     5.2 Suicide. No benefits shall be payable if the Executive commits suicide
within two years after the date of this Agreement, or if the Executive has made
any material misstatement of fact on any application for the Insurance Policy.

9



--------------------------------------------------------------------------------



 



Article 7
Claims and Review Procedures

     6.1 Claims Procedures. The Bank shall notify the Executive’s beneficiary in
writing, within ninety days of his or her written application for benefits, of
his or her eligibility or noneligibility for benefits under the Agreement. If
the Bank determines that the beneficiary is not eligible for benefits or full
benefits, the notice shall set forth (a) the specific reasons for such denial,
(b) a specific reference to the provisions of the Agreement on which the denial
is based, (c) a description of any additional information or material necessary
for the claimant to perfect his or her claim, and a description of why it is
needed, and (d) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the beneficiary
wishes to have the claim reviewed. If the Bank determines that there are special
circumstances requiring additional time to make a decision regarding eligibility
for benefits, the Bank shall notify the beneficiary of the special circumstances
and the date by which a decision is expected to be made, and may extend the time
by which notice may be given of such decision for up to an additional ninety-day
period.

     6.2 Review Procedure. If the beneficiary is determined by the Bank not to
be eligible for benefits, or if the beneficiary believes that he or she is
entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Bank by filing a petition for
review with the Bank within sixty days after receipt of the notice issued by the
Bank. Such petition shall state the specific reasons that the beneficiary
believes entitle him or her to benefits or to greater or different benefits.
Within sixty days after receipt by the Bank of the petition, the Bank shall
afford the beneficiary (and counsel, if any) an opportunity to present his or
her position to the Bank orally or in writing, and the beneficiary (or counsel)
shall have the right to review the pertinent documents. The Bank shall notify
the beneficiary of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the beneficiary, and the specific provisions of the Agreement on
which the decision is based. If, because of the need for a hearing, the
sixty-day period is not sufficient, notice of such decision may be deferred for
up to another sixty-day period at the election of the Bank, but notice of this
deferral shall be given to the beneficiary.

Article 8
Amendments and Termination

     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive. This Agreement shall supersede any prior
Agreement, which shall be deemed terminated by agreement of the parties
immediately prior to the Effective Date.

Article 9
Miscellaneous

     8.1 Binding Effect. This Agreement shall bind the Executive and the Bank,
and their beneficiaries, survivors, executors, administrators, and transferees.

10



--------------------------------------------------------------------------------



 



     8.2 No Guaranty of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

     8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

     8.4 Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

     8.5 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Maryland, except to the extent preempted by
the laws of the United States of America.

     8.6 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. The Insurance Policy and any other insurance on the
Executive’s life in which the Bank has an interest is a general asset of the
Bank to which neither the Executive nor any beneficiary has any preferred or
secured claim of any kind, and does not represent funding for the benefit under
this Agreement. Any representation or assertion contrary to this section 8.6 is
a material breach of this Agreement by the representing or asserting party,
which, if such party is the Executive or, following his death, a beneficiary,
shall immediately result in the cessation of any and all payments and the
elimination of any liability hereunder for any payment not made prior to such
assertion or representation, and, if such party is the Bank, shall subject it to
liability for actual damages for such breach.

     8.7 Non-Competition Provisions. Regardless of anything herein to the
contrary, except in the case of a Termination of Employment by the Bank without
Just Cause, a Termination of Employment by the Executive with Good Reason, or
with the permission of the Bank, during the two years immediately following the
Executive’s Termination of Employment, the Executive shall not serve as an
officer or director or employee of any bank holding company, bank, savings
association, savings and loan holding company, or mortgage company (any of
which, a “Financial Institution”) which Financial Institution offers products or
services competing with those offered by the Bank from offices in any county in
the State of Maryland or of any other State in which the Bank or any of its
affiliates has a branch, and shall not interfere with the relationship of the
Bank and any of its employees, agents, or representatives; provided, however,
that the provisions of this noncompetition clause shall only apply to
termination of the Officer “before” a Change in Control as defined in Section
1.1.3. (It being the intent of the parties that the noncompetition clause shall
not apply to terminations resulting from or due to a Change in Control). In the
event of any breach by the Executive of this Covenant Not to Compete, the Board
of Directors of the Bank shall direct that any unpaid balance of any payments to
the

11



--------------------------------------------------------------------------------



 



Executive under this Agreement be suspended, and shall thereupon notify the
Executive of such suspension, in writing. Thereupon, if the Board of Directors
of the Bank shall determine that such breach by the executive exists at any time
after a period of one month following notification of the such suspension, all
rights of the Executive and his beneficiary under this agreement, including
rights to any and all further payments hereunder, shall thereupon terminate.

     8.8 Successors. This Agreement shall inure to the benefit of and be binding
upon any corporate or other successor of the Bank which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement.

                    EXECUTIVE   SANDY SPRING BANK               By    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              Title            

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



SANDY SPRING BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

BENEFICIARY DESIGNATION

     THIS BENEFICIARY DESIGNATION is made this      day of      ,      by the
undersigned (the “Executive”), pursuant to the Supplemental Executive Retirement
Agreement (the “Agreement”) by and between Sandy Spring Bank and the Executive,
and is subject to the terms, requirements, and conditions of the Agreement.

     I hereby designate the following as my beneficiary under the Agreement:

      Primary Beneficiary:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Secondary Beneficiary:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

            SIGNED:        

--------------------------------------------------------------------------------

    (Print or Type Name on the Above Line)          

--------------------------------------------------------------------------------

    (Signature)

13